DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Response to Arguments
	Applicant's arguments have been fully considered.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1, 5-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka (JP2011077413A) in view of Yoo (US 20010021594 A1) and further in view of Yamamoto (JP2013124206A).
In reference to claim 1 and 8, Oka discloses a silicon wafer forming method for forming a silicon wafer from a silicon ingot (“silicon wafer manufacturing method for manufacturing a silicon wafer by dividing a silicon ingot” [Claim 1]), comprising:
a block ingot forming step of cutting the silicon ingot to form a block ingot having a first end face and a second end face (“dividing a silicon ingot into silicon blocks” [Claim 1]); 

a planarizing step of grinding the first end face of the block ingot to planarize the first end face (“polishing the silicon block surface” [Claim 1]. See Fig 2, portion shown below); 

    PNG
    media_image1.png
    170
    456
    media_image1.png
    Greyscale

a separation layer forming step of applying a laser beam of such a wavelength as to be transmitted through silicon to the block ingot, with a focal point of the laser beam positioned in the inside of the block ingot at a depth from the first end face of the block ingot corresponding to the thickness of the wafer to be formed, to form a separation layer; and 
a wafer forming step of separating the silicon wafer to be formed from the separation layer, after the separation layer forming step is performed (“the polished silicon block is cut into a predetermined thickness” [Pg3]. See last figure, portion shown below).

    PNG
    media_image2.png
    189
    549
    media_image2.png
    Greyscale

Oka discloses that the “a transport mechanism 14 for transporting the silicon block 12 … silicon block 12 mounted on the conveying surface 22a” (Pg 4, See Fig 2) during polishing but does not disclose that the mounting includes resin coating and a fixing step of fixing a second face of the block ingot to a chuck table using a resin adhesive and transporting the block ingot on the chuck table between different processes.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, planarization, Yoo discloses that adhesive is suitable for attaching a wafer to a table for polishing (“FIG. 3, seen there is a schematic cross-section of … the silicon that constitutes the body of the wafer, the rotatable table itself, and anything that was used to attach the wafer to the table, such as a vacuum chuck, a layer of adhesive, etc”  P0025).
The combination would be achievable by using the planarization of Yoo to accomplish planarization. There is no apparent reason why the combination would fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method to comprise a fixing step of fixing a second face of the 
A person having ordinary skill in the art would have been specifically motived to use the Yoo planarization wherein a wafer is adhered to the table in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or use of known technique to improve similar devices (methods, or products) in the same way. 
The combination does not teach forming a separation layer as claimed using a sub-surface laser working.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, silicon wafer forming methods, Yamamoto discloses that cutting of wafers from ingots can be improved by “irradiating the surface of the crystal with a laser to form an amorphous layer inside the crystal” [Pg2] such that an “amorphous layer 3 is formed inside the silicon crystal by irradiating the laser beam 2 from the direction perpendicular to the surface to be processed” [Pg3]. Also See Abstract and description of Fig 1, which explains that the laser is applied to a block ingot in order to generate a sub-surface amorphous layer that defines the wafer thickness during a subsequent wafer separation step. This is equivalent to the claimed separation layer.
The combination would be achievable by integrating the Yamamoto laser treatment into the method to prepare the ingot to undergo a wafer forming procedure. There is no apparent reason why the Yamamoto laser treatment would cause wafer 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that a separation layer forming step of applying a laser beam of such a wavelength as to be transmitted through silicon to the block ingot, with a focal point of the laser beam positioned in the inside of the block ingot at a depth from the end face of the block ingot corresponding to the thickness of the wafer to be formed, to form a separation layer is acheived; and the wafer forming step of separating the silicon wafer to be formed from the separation layer, after the separation layer forming step is performed.
A person having ordinary skill in the art would have been specifically motivated to integrate the Yamamoto laser treatment into the method to prepare the ingot to undergo a wafer forming procedure to in order to improve the wafer separation as suggested by Yamamoto (See Abstract) such that “cutting allowance generated at the time of cutting can be reduced” (Pg 2) and in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
In reference to claim 5-6, the combination discloses silicon wafer forming method as in claim 1.
Yoo further discloses wherein the resin layer coating step includes applying a resin to a base member and placing the base member against the second end face of .
	Claim 2, 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka (JP2011077413A) in view of Yoo (US 20010021594 A1) and further in view of Yamamoto (JP2013124206A) and further in view of Arikado (US 20030003608 A1).
In reference to claim 2, the combination discloses silicon wafer forming method as in claim 1.
	The combination does not disclose notching the ingot.
In the same field of endeavor, silicon wafer forming (abstract), Arikado discloses an orientation flat or a notch indicative of crystal orientation (“reference position 36 is an object or a mark indicating a crystal orientation of the wafer 34. The reference position 36 is… a notch” [P0172] See Fig 10-11. And, “the reference position is a notch 13 formed on the periphery of the wafer 11. The notch 13 indicates a crystal orientation of the wafer 11.” [P0113]. See Fig 1, annotated copy shown below)

    PNG
    media_image3.png
    332
    553
    media_image3.png
    Greyscale


The instant claim indicates that the notch in cut into the ingot such that each wafer has a notch upon being cut from the ingot.
Transposing the cutting step from the wafer to the ingot prior to blocking would have been obvious. In particular, it would be obvious because (a) the hemispherical ends of the ingot to be removed during blocking would provide a sacrificial region to chuck in the ingot and (b) cutting the ingot would reduce the number of cuts required compared to cutting each wafer individually. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP § 2144.04 (IV)(C).
	In reference to claim 3, the combination discloses silicon wafer forming method as in claim 1.
	The combination does not disclose labeling the wafer.
In the same field of endeavor, silicon wafer forming (abstract), Arikado further discloses a production history forming step of applying a laser beam of such a wavelength as to be transmitted through silicon to the silicon wafer to be formed, with a focal point of the laser beam positioned at the silicon wafer to be formed in a region not to be formed with devices, to form a production history (Fig 1 element 14, annotated copy shown below, and “ID marks 14 a to 14 d indicate product data such as the 

    PNG
    media_image4.png
    422
    711
    media_image4.png
    Greyscale

Arikado further explains that “Whenever required, any manufacturing process may form an ID mark on the bevel contour 12 of the wafer 11” (P0108). Arikado discloses that sub-surface laser focusing is a suitable process to working on silicon wafers that have been cut from ingots. And shows that a “laser beam is emitted to form dots each of 0.5 μm deep and 5 μm in diameter to form an ID mark 54” (P0198). Thus, Arikado’s production history forming step encompasses wherein the focal point of the laser beam positioned in the inside of the silicon wafer.
The combination would be achievable by integrating the Arikado production history forming step into the method to prepare the wafer. There is no apparent reason 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that a production history forming step of applying a laser beam of such a wavelength as to be transmitted through silicon to the silicon wafer to be formed, with a focal point of the laser beam positioned at the silicon wafer to be formed in a region not to be formed with devices, to form a production history is performed.
A person having ordinary skill in the art would have been specifically motivated to integrate the production history forming step in order to provide a identify the wafer as suggested by Arikado [0108] and in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	In reference to claim 4, the combination discloses silicon wafer forming method as in claim 3.
Arikado further discloses wherein the production history formed in the production history forming step includes one of lot number of the block ingot, order of the wafer to be formed, date of production, production facility, and machine model contributing to the forming (“ID marks 14 a to 14 d indicate product data such as the properties, manufacturing conditions, and test results of the products 15” [P0108] and “The ID mark 14 a indicates, for example, a wafer identification number and the properties, 
	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka (JP2011077413A) in view of Yoo (US 20010021594 A1) and further in view of Yamamoto (JP2013124206A) and further in view of Ohmi (US 20030190794 A1).
In reference to claim 7, the combination discloses silicon wafer forming method as in claim 1.
The combination does not disclose using ultrasound.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, silicon wafer forming methods, Ohmi discloses layer removal from silicon wafers using ultrasound (“porous layer was made to be exposed at the edge surface of the wafers, then the porous Si was etched by a certain amount, immersed in an ultrasonic cleaning tank filled with pure water and subjected to ultrasonic irradiation, whereby the wafers were mutually separated by the destruction of the porous Si layer and the porous Si was exposed” [P0179])
The combination would be achievable using various different tables, so as to perform different processes. There is no apparent reason why the combination would fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method wherein the wafer forming step includes separating the silicon wafer to be formed from the separation layer by immersing the block ingot in a liquid and generating an ultrasonic vibration.
.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka (JP2011077413A) in view of Yoo (US 20010021594 A1) and further in view of Yamamoto (JP2013124206A) and further in view of Wu (US 20070260341 A1).
In reference to claim 9, the combination discloses silicon wafer forming method as in claim 8.
The combination does not disclose using multiple tables.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, silicon wafer forming methods, Wu discloses that “In the semiconductor process, the conveyer is often used to move wafers to or from the wafer carrying device or various different tables, so as to perform different processes.” (P0022).
The combination would be achievable using various different tables, so as to perform different processes. There is no apparent reason why the combination would fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed 
A person having ordinary skill in the art would have been specifically motivated to integrate the Wu step in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744